DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Grace Kim on 03/15/2021.

The application has been amended as follows: 

Claim 8:  A method of enhancing recovery from muscle weakness caused by muscle damage due to eccentric contraction exercise, comprising:  administering to a subject in need thereof an effective amount of an amino acid-containing composition, wherein the amino acid-containing composition comprises, in a molar content ratio with respect to a total amount of leucine, isoleucine, valine, threonine, lysine, methionine, histidine, phenylalanine, and tryptophan,
(1) 35 to 66% of leucine, 
(2) 5.0 to 15% of isoleucine, 
(3) 5.0 to 15% of valine, 
(4) 7.0 to 14% of threonine, 
(5) 8.0 to 16% of lysine, 

(7) 0.1 to 3.5% of histidine, 
(8) 2.5 to 8.0% of phenylalanine, and
(9) 0.1 to 2.0% of tryptophan,
wherein the amino acid-containing composition is administered to the subject after the exercise.

Claims 19-20: Canceled

Claim 22 :  A method of enhancing recovery of an amount of collagen protein in muscle decreased due to eccentric contraction exercise, comprising: administering to a subject in need thereof an effective amount of an amino acid-containing composition such that recovery of an amount of collagen protein in muscle is enhanced, wherein the amino acid-containing composition comprises, in a molar content ratio with respect to a total amount of leucine, isoleucine, valine, threonine, lysine, methionine, histidine, phenylalanine, and tryptophan,
(1) 35 to 66% of leucine, 
(2) 5.0 to 15% of isoleucine, 
(3) 5.0 to 15% of valine, 
(4) 7.0 to 14% of threonine, 
(5) 8.0 to 16% of lysine, 
(6) 2.0 to 10% of methionine, 
(7) 0.1 to 3.5% of histidine, 
(8) 2.5 to 8.0% of phenylalanine, and
(9) 0.1 to 2.0% of tryptophan,
wherein the amino acid-containing composition is administered to the subject after the exercise.

Claim 24:  A method of enhancing recovery of an amount of desmin protein in muscle decreased due to eccentric contraction exercise, comprising: administering to a subject in need thereof an effective amount of an amino acid-containing composition such that recovery of an amount of desmin protein in muscle is enhanced, wherein the amino acid-containing composition comprises, in a molar content ratio with respect to a total amount of leucine, isoleucine, valine, threonine, lysine, methionine, histidine, phenylalanine, and tryptophan,
(1) 35 to 66% of leucine, 
(2) 5.0 to 15% of isoleucine, 
(3) 5.0 to 15% of valine, 
(4) 7.0 to 14% of threonine, 
(5) 8.0 to 16% of lysine, 
(6) 2.0 to 10% of methionine, 
(7) 0.1 to 3.5% of histidine, 
(8) 2.5 to 8.0% of phenylalanine, and
(9) 0.1 to 2.0% of tryptophan,
wherein the amino acid-containing composition is administered to the subject after the exercise.

Claims 28-29: Canceled.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: upon review by the PTAB, the board determined that inclusion of the limitation “wherein the amino acid-containing composition is administered to the subject after exercise” in the independent claims is free from prior art.  Applicant agreed to amend the claims to include such language for all of the independent claims.  No prior art was found after further search.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims: 8, 16, 21-27, 30 and 33 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN L VAN DRUFF/Examiner, Art Unit 1643              

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643